Citation Nr: 0932961	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-27 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include basal cell carcinoma and squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from August 1949 to December 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in February 2006 by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his skin cancer had its onset in 
service.  He asserts that his squamous cell carcinoma is the 
result of excessive sun exposure/damage that occurred during 
military service.  He has reported that he mowed grass with 
only a cloth cap on his head at CampChaffee in Arkansas and 
that his ears, nose and face blistered badly and peeled.  
During his 14 weeks of basic training in Fort Bliss, Texas, 
he was constantly in the sun.  He also stated that at his 
main post in Fort Tilden, New York, he tracked planes 5-7 
days a week in 8 hour shifts.  The sun was extremely hard on 
his eyes and skin and there was no shade or skin block 
available.  The constant exposure lasted for three years.  

Available service treatment records are completely negative 
for complaints, diagnoses, or treatment for symptoms of 
sunburn.  His separation physical examination did not note 
the presence of any skin lesions related to sunburn or any 
other skin complaints.  

Documents in the claims file show that following service, 
during the summer of 1953, the Veteran began working for a 
roofing company in Corsicana, Texas.  He was also employed 
with a construction company in the 1980s until his retirement 
in 1992.  

Post service treatment records dated between 1981 and 2005 
show treatment for basal cell carcinoma in December 1981 and 
cystic necrosis of left ear cartilage in December 1986.  In 
1996, the Veteran was evaluated for complaints of lesions 
behind the ears and right eyebrow.  He was also treated for 
lesions of the right temple, left neck and left upper arm, 
which peeled off but later returned.  The clinical impression 
was squamous cell carcinoma invasive.  The remaining records 
show treatment for other skin conditions variously diagnosed 
as keratoses on the left cheek, neck and right cheek; 
lichenoid actinic keratosis of the right neck; and squamous 
cell carcinoma of the left hand.  

In support of his claim, the Veteran has submitted an April 
2007 letter from his private physician stating that the 
Veteran has been treated for multiple squamous cell 
carcinomas and precancerous skin lesions.  These lesions are 
predominantly caused by ultraviolet radiation from the sun.  
The Veteran had significant sun exposure while in the 
military and this very well may have increased his chances of 
developing these lesions.  

In this case, the private physician's letter raises medical 
questions regarding the etiology of any skin cancer.  
However, the current record is inadequate to render a fully 
informed decision on the issue without the benefit of further 
medical expertise.  As such, a VA examination is needed to 
determine determining the nature and etiology of any and all 
skin cancer that may be present.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue to the Veteran additional or 
corrective VCAA notice with regard to the 
claimed disability, such as providing him 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
skin cancer, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the Veteran are 
unavailable, a notation to that effect 
should be inserted in the file.  He and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  Arrange for an appropriate VA 
dermatology examination to determine the 
nature, extent, and onset any skin 
cancer, to include basal cell carcinoma 
and squamous cell carcinoma.  The claims 
folder must be made available to the 
examiner(s) for review of the case, and 
the examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner should elicit 
from the Veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests 
and studies should be performed, and the 
examiner should review the results of any 
testing prior to completing the report.

a.  The examiner should include 
discussion of the Veteran's entire 
history of sun exposure before, 
during, and after his military 
service.  He/she should then 
specifically address whether it is 
more likely than not (i.e., to a 
degree of probability greater than 
50 percent), at least as likely as 
not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that the clinical manifestations of 
any skin cancer developed as a 
result of sun exposure/sunburn while 
the Veteran was in service or within 
one year following his separation 
from service in 1952.  

b.  The basis for the conclusions 
reached should be stated in full.  
If the Veteran's skin cancer cannot 
be regarded as having been incurred 
as a result of sunburn while he was 
in service, the examiner should 
specifically so indicate.  The 
opinion should also be reconciled 
with the April 2007 private medical 
opinion which related the skin 
cancer to history of sun exposure in 
the military service.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


